Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 15, 2021.
Applicant’s amendment filed on September 15, 2021 has been received, entered into the record and considered. As a result of the amendment filed on 09/15/2021, claims 1, 6 and 11 has been amended, claims 5, 9-10 has been cancelled. 
After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 09/15/2021 claims 1-4, 6-8 and 11-21 (renumbered as claim 1-18) are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
6.	Claims 1-4, 6-8 and 11-21 are allowed.
7.	The following is an examiner’s statement of reason for allowance:
	In the examiner non-final office action dated on March 16, 2021, claims 1-9 and 13-21 were rejected under 35 U.S.C. 103(a) based primarily on US 2007/0067108 A1 to Buhler et al and US 2015/0186471 A1 to Yammahi et al.
	The claimed invention is directed towards a computer system for executing k-mismatch searches, comprising at least one processor, configured to: receive a size of a search term; receive a similarity threshold; and generate a set of filters by: forming the set of filters based on a set of combinations of positions of matches and gaps for the size of the search term according to the similarity threshold, wherein each one of the combinations contains at least one filter from the set of filters; wherein the at least one hardware processor is configured to form the set of filters by: initializing the set of filters; for each selected combination of the set of combinations: searching for an occurrence of a filter of the set of filters in the selected combination, deriving a new filter from the selected combination when the occurrence of a filter of the set of filters is not found in the selected combination, and adding the new filter to the set of filters; wherein the at least one hardware processor is configured to derive multiple new filters from the selected combination and assign a score to each of the multiple new filters, and add the new filter to the set of filters when the score of the new filter is higher than the score of any other new filter of the multiple new filters; and wherein the at least one hardware processor is further configured to APPLICANT(S): Zakharia FRENKELassign the score to each filter of the set of filters in accordance with a parameter selected from the group consisting of: respective of applying the filter, an expected number of comparisons between the search term and a text; a frequency of occurrence of the filter in the set of combinations; a number of matches in the filter; and a span of the filter. 
	The prior art of record, US 2007/0067108 A1 to Buhler et al and US 2015/0186471 A1 to Yammahi et al, do not teach, show or disclose the feature of forming the set of filters based on a set of combinations of positions of matches and gaps for the size of the search term according to the similarity threshold, wherein each one of the combinations contains at least one filter from the set of filters; wherein the at least one hardware processor is configured to form the set of filters by: initializing the set of filters; for each selected combination of the set of combinations: searching for an occurrence of a filter of the set of filters in the selected combination, deriving a new filter from the selected combination when the occurrence of a filter of the set of filters is not found in the selected combination, and adding the new filter to the set of filters; wherein the at least one hardware processor is configured to derive multiple new filters from the selected combination and assign a score to each of the multiple new filters, and add the new filter to the set of filters when the score of the new filter is higher than the score of any other new filter of the multiple new filters in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest 
The dependent claims 2-4, 6-8, and 11-21 depending on independent claim 1 are also distinct from the prior art for the same reasons.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167